Case 6:21-bk-00101-KSJ Doc 21 Filed 03/02/21 Page1of3
UNITED STATES BANKRUPTCY COURT

Middle District of Florida
Orlando Division

IN RE: Case No: 6:21-bk-00101-KSJ

TERRY A. MCLEES

Debtor / Chapter 13

 

Notice of Chapter 13 Confirmation Hearing

PLEASE TAKE NOTICE that the debtor filed a Chapter 13 Plan or Amended Chapter 13 Plan, a copy
of which has previously been served upon you.

Creditors are advised that the payment amounts and frequency of payments as described in the debtor's
plan will become effective upon confirmation of the plan unless the affected creditor files an objection to the
confirmation within 21 days after the date of this notice. Such objection must be filed with the Clerk, United
States Bankruptcy Court, 400 West Washington Street, Suite 5100, Orlando, FL 32801.

NOTICE IS FURTHER GIVEN that a confirmation hearing will be held on 6/2/2021 at 9:30 AM.

TELEPHONIC APPEARANCE REQUIREMENT: Effective March 16, 2020, and continuing until
further notice, Judges in all Divisions will conduct all preliminary and non-evidentiary hearings by telephone. All
ao should arrange a telephonic appearance through Court Call (866-582-6878) no later than the

riday before the scheduled hearing date.

At the confirmation hearing, the Court will hear and determine any objections to confirmation filed b
any affected creditor. The Court will also hear and determine each motion, objection, and other matter filed
by any party in interest that is then pending and requires determination, provided that the motion, objection,
or other matter was filed and served a period of time before the confirmation hearing no less than that required by
the Federal Rules of Bankruptcy Procedure for notice of hearing of such a matter. The Court deems that the
debtor objects on the grounds of timeliness to all proofs of claim and amendments to proofs of claim filed by any
creditor after the bar ite for filing claims. i conticmabion is denied, the Court may also consider dismissal or
conversion.

ae riate Attire. You are reminded that Local Rule 5072-(b) (16) os that all persons appearing in
Court should dress in business attire consistent with their financial abilitites. Shorts, sandals, shirts without
collars, including tee shirts and tank tops, are not acceptable.

Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073-1 restricts
the entry of cellular telephones and pouty etnies into the Courthouse absent a specific order of authorization

issued beforehand by the presiding judge. Please take notice that as an additional security measure a photo ID is
required for entry into the Courthouse.

Filed and served on the Courts official mailing matrix this 2nd day of March, 2021.

/S/ LAURIE K. WEATHERFORD

 

Chapter 13 Trustee
Stuart Ferderer

FL Bar No. 0746967
Ana DeVilliers

FL Bar No. 0123201
Attorney for Trustee

PO Box 3450

Winter Park, FL 32790
Telephone: 407-648-884 1
Facsimile: 407-648-2665
E-mail: info@c13orl.com
Case 6:21-bk-00101-KSJ Doc 21 Filed 03/02/21

Label Matrix for local noticing
113A-6

Case 6:21-bk-00101-KSJ

Middle District of Florida
Orlando

Tue Mar 2 07:41:17 EST 2021

53 Bank Na
Fifth Third Center
Cincinnati, OH 45202-0000

AdventHealth Med Grp Central FL
PO Box 864552
Orlando, FL 32886-4552

Credit One Bank Na
Po Box 98875
Las Vegas, NV 89193-8875

Florida Department of Revenue
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32314-6668

MERRICK BANK -

Resurgent Capital Services
PO Box 10368

Greenville, SC 29603-0368

National Credit Adjusters
PO Box 3023

327 W 4th Ave

Hutchinson, KS 67501-4842

PHH Mortgage Corporation -
Attn: Bankruptcy Department
PO Box 24605

West Palm Beach, FL 33416-4605

Portfolio Recov Assoc
150 Corporate Blvd
Norfolk, VA 23502-4952

US Anesthesia Partners of Florida
PO Box 744573
Atlanta, GA 30374-4573

Terry A. McLees
717 Butter Fly Creek Drive
Ocoee, FL 34761-3149

AdventHealth Imaging
PO Box 964556
Orlando, FL 32886-0001

AdventHealth Orlando
PO Box 865516
Orlando, FL 32886-5516

Equifax
P.O. Box 740241
Atlanta, GA 30374-0241

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Merrick
55 East Ames Ct
Plainview, NY 11803-2304

North American Credit Services
PO Box 182221
Chattanooga, TN 37422-7221

PHH Mortgage Services
PO 5452
Mount Laurel, NJ 08054-5452

Sunbelt Crdt
C/O Security Finance Pob 3146
Spartanburg, SC 29304-3146

US Bank c/o

McCabe Weisberg and Conway LLC
500 South Australian Ave Ste 1000
West Palm Beach, FL 33401-6220

Page 2 of 3

U.S. Bank National Association, As Trustee F
Robertson, Anschutz, Schneid & Crane LLC
6409 Congress Ave., Suite 100

Boca Raton, FL 33487-2853

AdventHealth Med Grp Central FL
PO Box 14099
Belfast, ME 04915-4034

Ces/Bryant State Bank
500 E 60th St N
Sioux Falls, SD 57104-0478

Experian
955 American Lane
Schaumburg, IL 60173-4998

Jewett Orthopaedic Clinic
PO Box 8885
Winter Park, FL 32790-8885

Midland Funding
320 E Big Beaver Rd Ste
Troy, MI 48083-1238

Orange County Tax Collector
PO Box 545100
Orlando FL 32854-5100

Portfolio
120 Corporate Blvd, Ste 1
Norfolk, VA 23502-4952

TransUnion
P.O. Box 1000
Chester, PA 19016-1000

US Bank c/o Robert McLain

McCabe Weisberg and Conway LLC
500 South Australian Ave Ste 1000
West Palm Beach, FL 33401-6220
Case 6:21-bk-00101-KSJ Doc 21 Filed 03/02/21 Page 3of3

Webbnk/Fhut Laurie K Weatherford + United States Trustee - ORL7/13 7 +
6250 Ridgewood Roa Post Office Box 3450 Office of the United States Trustee
Saint Cloud, MN 56303-0820 Winter Park, FL 32790-3450 George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Matthew R Gross + Christopher P Salamone +

Matthew R Gross, J.D., P.A. Robertson, Anschutz, Schneid, Crane
1101 Douglas Avenue, Suite 1000 6409 Congress Avenue, Suite 100
Altamonte Springs, FL 32714-2033 Boca Raton, FL 33487-2853

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Karen $. Jennemann (d) Internal Revenue Service - (u)Note: Entries with a ’+’ at the end of the
Orlando Post Office Box 7346 name have an email address on file in CMECF
Philadelphia PA 19101-7346

 

Note: Entries with a ‘-’ at the end of the
name have filed a claim in this case

End of Label Matrix

Mailable recipients 34
Bypassed recipients 3
Total 37
